Citation Nr: 1624293	
Decision Date: 06/16/16    Archive Date: 06/29/16

DOCKET NO.  09-20 598	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a right hand disability.

2.  Entitlement to service connection for a right shoulder disability.

3.  Entitlement to service connection for a right hip disability.

4.  Entitlement to service connection for a right knee disability.

5.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Davitian, Counsel


INTRODUCTION

The Veteran had active service from October 1975 to November 1997.

This matter comes before the Board of Veteran's Appeals (Board) on appeal from a November 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

The Board denied service connection for hypertension and disabilities of the right hand, right shoulder, right hip, right ankle, and bilateral knees in a November 2011 decision.  

The appellant appealed the Board's decision to the Court of Appeals for Veterans Claims (Court).  In a June 2013 memorandum decision, the Court set aside the Board decision and remanded the matter.  The Board remanded the issues for additional development in April 2014, January 2015 and October 2015.

A June 2015 rating decision granted service connection for right ankle strain and degenerative joint disease, left knee.  Accordingly, the Board has revised the issues on appeal, as reflected on the title page of this decision.  

The issues of service connection for a right hand disability, a right shoulder disability, a right hip disability and a right knee disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The competent medical evidence, and competent and credible lay evidence, does not show that the Veteran's hypertension is related to active duty.


CONCLUSION OF LAW

Hypertension was not incurred in or aggravated by active service, and may not be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1110, 1112, 1131, 1133, 5103, 5103A, 5107 (West 2015); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION


With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

In an October 2008 letter to the Veteran, the RO informed him that only his service dental treatment records had been obtained.  The Records Management Center had provided a negative response for other service treatment records.  The RO requested that the Veteran submit any military medical records, or any other suggested evidence in lieu of military medical records, in his possession.  The Board is aware that in such situations, it has a heightened obligation to explain its findings and conclusions and carefully consider the benefit-of-the-doubt rule.  Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  

Legal Analysis

The Veteran generally contends that his hypertension began during or is related to active duty.  

In general, a veteran is entitled to service connection for a disability resulting from a disease or injury incurred or aggravated during active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection also is permissible for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).

Certain chronic diseases, such as cardio-vascular disease (including hypertension), may be presumed to have been incurred during service if they become disabling to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

For VA purposes, hypertension is defined as diastolic blood pressure that is predominantly 90 mm or greater, which is confirmed by readings taken two or more times on at least three different days.  Isolated systolic hypertension is defined as systolic blood pressure that is predominately 160 mm or greater with a diastolic blood pressure of less than 90 mm, which is confirmed by readings taken two or more times on at least three different days.  38 C.F.R. § 4.104, Diagnostic Code 7101.

In each case where a veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of such veteran's service as shown by such veteran's service record, the official history of each organization in which such veteran served, such veteran's medical records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 5107(b).

Based on a thorough review of the record, the Board finds that the preponderance of the evidence is against entitlement to service connection for hypertension on a presumptive or direct basis.  

The Veteran's service dental treatment records provide numerous blood pressure readings, but are negative for any diagnoses of hypertension or findings that were attributed to heart disease.  They include no diastolic blood pressure readings of 90 or greater, or systolic blood pressure readings of 160 or greater.  

The Board recognizes that a May 2015 VA DBQ relates that the Veteran's service treatment records included one "obscure" diastolic blood pressure reading.  However, the Board's October 2015 remand found this DBQ to be based on an inaccurate review of the Veteran's service treatment records and therefore inadequate.  Moreover, the Board's own careful review of the Veteran's service treatment records did not locate an obscure diastolic blood pressure reading.  In reviewing the Veteran's service treatment records, the January 2016 VA examiner set forth 2 blood pressure readings that do not meet the definition of hypertension set forth in Diagnostic Code 7101, and summarized that the Veteran's service treatment records included "[n]umerous other normal values."  

Thus, the Veteran's service treatment records do not support his claim.  They reflect that medical personnel did not interpret any of the blood pressure readings as signs, symptoms or indications of hypertension.  

The post-service evidence is negative for complaints, symptoms, findings or diagnoses of hypertension for many years after the Veteran's active duty.  Thus, presumptive service connection is not warranted.  38 C.F.R. §§ 3.307 and 3.309.  Moreover, a significant lapse in time between service and post-service medical treatment may be considered as part of the analysis of a service connection claim.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

The January 2016 VA examiner provides the medical opinion that the Veteran's hypertension was less likely than not incurred in or caused by active duty.  The DBQ explains that the Veteran's service treatment records and post-service treatment records did not reflect the presence of hypertension during active duty or within one year of separation from active duty.  Records showed evidence of elevated blood pressure since 2000 and a diagnosis of hypertension in 2004.   

The Board finds that the January 2016 medical opinion constitutes probative evidence against the Veteran's claim.  It is based on a review of the medical record.  It is supported by references to the Veteran's service treatment records and post-service medical records.  This fact is particularly important, in the Board's judgment, as the references make for a more convincing rationale.  See Bloom v. West, 12 Vet. App. 185, 187 (1999).  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).

The Board finds it significant that there is no medical evidence to the contrary of the January 2016 VA medical opinion.  In fact, the medical record is negative for any evidence linking the Veteran's current hypertension to his active duty.

The Board acknowledges the Veteran's own assertions in support of his claim.  He is competent to testify as to his observable symptoms during and after active duty.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

Lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno, supra.  Additionally, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Further, lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007). 

The Veteran's contentions do not constitute medical evidence in support of his claim.  Although lay persons are competent to provide opinions on some medical issues, the specific issues in this case (whether the Veteran developed hypertension within one year of active duty, or whether his current hypertension is related to active duty or began during active duty) fall outside the realm of common knowledge of a lay person.  See Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011); Jandreau, 492 F.3d at 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  As a result, the Veteran's assertions cannot constitute competent medical evidence in support of his claim.

In sum, the evidence demonstrates that the Veteran is not entitled to service connection for hypertension.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Service connection for hypertension is denied.


REMAND

In the October 2015 remand, the Board found that the VA medical opinions then of record concerning the Veteran's claimed right hand, right shoulder, right hip and right knee disabilities were inadequate.  The Board requested that the AOJ obtain additional nexus opinions for these claims.  The Board specifically requested that the examiner address the Veteran's credible testimony as to in-service injuries and treatment of the right hand, right shoulder, right hip and right knee, as well as the Veteran's lay statements regarding post-service continuity of right shoulder symptoms.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).

The January 2016 VA DBQ provides negative medical opinions for the Veteran's right hand, right shoulder, right hip and right knee claims; however, that examiner failed to address the Veteran's credible testimony as to in-service injuries and treatment or his lay statements regarding post-service continuity of right shoulder symptoms.

In light of the foregoing, the Board finds that the development requested by the Board's October 2015 remand was not fully completed.  A remand by the Board confers on the Veteran, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268 (1998).  Thus, in the present case additional development must be conducted.

Moreover, once the Secretary undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, he must provide an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Since service connection has recently been granted for right ankle and left knee disabilities, the examiner should also offer an opinion as to whether those now service-connected disabilities caused or aggravated the right hip or right knee disabilities.  

Accordingly, the case is REMANDED for the following action:

1.  Forward copies of all pertinent records from the Veteran's eFolders to the examiner who wrote the January 2016 DBQ medical opinion (or a suitable substitute if either individual is unavailable) for an addendum.  

The examiner is requested to review the records in order to fully address the following:

(a) Is it at least as likely as not (50 percent probability or higher) that any current right hand disability, right shoulder disability, right hip disability or right knee disability had its onset in service or within the first post-service year, or is causally related to service. 

(b) Is it at least as likely as not (50 percent or higher degree of probability) that any current right knee or right hip disorder was caused by his service-connected right ankle or left knee disabilities?

(c) Is it at least as likely as not that the Veteran's service-connected disabilities right ankle or left knee disabilities aggravated any current right knee or right hip disorder?

The examiner is informed that aggravation is defined for legal purposes as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression.  If aggravation is present, the clinician should indicate, to the extent possible, the approximate level of right knee or right hip disability present (i.e., a baseline) before the onset of the aggravation. 

The examiner is requested to provide a rationale for any opinion expressed.  

The examiner must address the Veteran's credible testimony as to in-service injuries and treatment of the right hand, right shoulder, right hip and right knee.  

The examiner must also address the Veteran's lay statements regarding post-service continuity of right shoulder symptoms.

An additional examination of the Veteran should be scheduled only if deemed necessary to provide the requested opinions.

2.  Thereafter, readjudicate the claims.  If either claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case, and given an opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).



______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


